264 F.2d 888
John C. WEBB and Helen H. Webb, Appellants,v.UNITED STATES of America, Appellee.
No. 7658.
United States Court of Appeals Fourth Circuit.
Argued March 9, 1959.
Decided March 11, 1959.

John C. Webb, pro se, in support of motion.
Martin A. Ferris, III, Asst. U. S. Atty., Baltimore, Md., in opposition.
Before SOBELOFF, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
The appellants' property having been condemned by the United States and a jury having awarded them $14,000 as just compensation, the landowners appealed to this Court, which affirmed the judgment. Thereafter a motion for a new trial was filed, based upon a claim of newly discovered evidence, but the United States opposed the motion, maintaining, among other contentions, that the District Court was without power to entertain such motion because the appellants were contemplating a petition to the Supreme Court of the United States for certiorari. Such petition was later filed and denied. The District Judge having suggested that to settle any doubt as to his authority in these circumstances to entertain the motion for a new trial, the appellants should petition this Court to grant leave to the District Court to entertain the motion, the present application was filed in this Court.


2
Without intimating that Rule 60(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A., does not confer upon the District Court full authority to entertain the motion without leave of this Court, but in deference to the District Judge's suggestion, leave is hereby granted the District Court to consider and dispose of the motion for a new trial now pending before it, and to have such other proceedings as the Court may deem appropriate.